Exhibit 10.20
FORM OF AMENDMENT AGREEMENT
     This AMENDMENT AGREEMENT (this “Agreement”) is entered into this 14th day
of August, 2009, by and between                      (the “Executive”), NCI
Building Systems, Inc. (the “Company”) and NCI Group, Inc.
     WHEREAS, Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership (“CD&R”) has entered into an investment agreement,
dated as of August 14, 2009 (as it may be amended from time to time, the
“Investment Agreement”) with the Company pursuant to which CD&R will purchase
and acquire from the Company, and the Company will issue and sell to CD&R
250,000 shares (the “Series B Preferred Shares”) of a newly created series of
preferred stock designated the Series B Cumulative Convertible Participating
Preferred Stock, par value $1.00 per share.
     WHEREAS, the Investment Agreement contains a covenant pursuant to which the
Company agrees to take all actions set forth on Exhibit G to the Investment
Agreement (“Exhibit G”) prior to the Closing Date (as defined in the Investment
Agreement).
     WHEREAS, a true and complete copy of Exhibit G is attached to this
Agreement.
     WHEREAS, with respect to the Executive, pursuant to Exhibit G, the Company
has agreed to amend that certain Employment Agreement, entered into
                    , by and between the Company, NCI Group, Inc. and Executive
(the “Employment Agreement”), as described in and in the manner set forth on
Exhibit G as it pertains to the Executive.
     NOW THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
     Effective immediately prior to the Closing (as defined in the Investment
Agreement), the Employment Agreement automatically shall be amended as set forth
on Exhibit G as it pertains to the Executive, without any, further action by the
Executive, the Company or any other party. At the request of the Company, the
Executive agrees promptly to execute any additional documents in order to
reflect the amendments effectuated by this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first written above.

            NCI BUILDING SYSTEMS, INC.
      By:           Name:   Mark E. Johnson        Title:   CFO, EVP        NCI
GROUP, INC.
      By:           Name:   Mark E. Johnson        Title:   CFO, EVP           
        Executive         

2



--------------------------------------------------------------------------------



 



         

EXHIBIT G
Employee Benefits Covenants
     1. The Company will take all actions necessary such that the consummation
by the Company of the Transactions will not constitute a “Change in Control” for
purposes of the administration provisions contemplated by Section 13.2 of the
NCI Building Systems, Inc. Deferred Compensation Plan (as amended and restated
effective January 1, 2007).
     2. The Company will cause the NCI Building Systems, Inc. Grantor Trust
Agreement entered into between the Company and Wachovia Bank National
Association (the “Trust”) to be amended to provide that the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Company and the consummation by the Company of the Transactions will not
constitute a Change of Control (as defined in the Trust).
     3. The Company will cause the NCI Building Systems, Inc. Change in Control
Severance Policy, effective as of September 1, 2007 (the “Policy”), to be
amended, effective as of immediately prior to the Closing, to provide that
(i) the definition of “Good Reason” set forth in the Policy as of the date of
this Agreement shall be superseded by the definition set forth in Exhibit G-1,
(ii) the right of the Company to amend, substitute, revoke or terminate the
Policy shall be modified as provided in Exhibit G-1, and (iii) in the event that
severance pay becomes payable thereunder following the Closing, payment of such
severance pay will be conditioned on the covered employee’s execution, delivery
and non-revocation of a general release of claims within thirty (30) days
following the date of termination. Further, the Company shall take all action
necessary such that, (x) from the date of this Agreement through the Closing
Date, no additional employee shall participate in the Policy without the written
consent of the Investor and (y) after the Closing Date, no additional employee
shall participate in the Policy without the approval of the Board.
     4. The Company will cause each of the Employment Agreements listed on
Exhibit G-2 and Exhibit G-3 to be amended, effective as of immediately prior to
the Closing, (i) to provide that the definition of “Good Reason” set forth in
such Employment Agreement as of the date of this Agreement shall be superseded
by the definition set forth in Exhibit G-2 or Exhibit G-3 (as applicable), (ii)
to provide that, in the event that severance pay becomes payable thereunder
following the Closing, payment of such severance pay will be conditioned on the
covered employee’s execution, delivery and non-revocation of a general release
of claims within thirty (30) days following the date of termination, (iii) in
the case of the Employment Agreement set forth in Exhibit G-2, (A) to modify the
severance payment thereunder as provided in Exhibit G-2, and (B) to modify
Section 2 thereof to reflect the executive’s position, title, reporting
relationship, duties and authority that will be in effect immediately after the
Closing Date, which will

1



--------------------------------------------------------------------------------



 



be the positions and titles of Chairman of the Board of Directors and Chief
Executive Officer (the most senior executive officer of the Company), reporting
solely to the Board of Directors with the customary duties and authorities of
such positions, including, but not limited to, the day-to-day control and
management of the Company and its operations (subject to establishment of a Lead
Director, Chairman of the Executive Committee or other similar Board position
with oversight duties customarily associated with such a position), and (iv) in
the case of each Employment Agreement set forth in Exhibit G-3, to modify the
term of the Employment Agreement contained in Section 3 thereof as provided in
Exhibit G-3.
     5. The Company will cause each of the Restricted Stock Agreements set forth
below to be amended, effective as of immediately prior to the Closing, to
provide that (i) the execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the Transactions will not constitute a “Change in Control” (as
defined in such Restricted Stock Agreement), and (ii) the “Awarded Shares” (as
defined in such Restricted Stock Agreement) subject to such Restricted Stock
Agreement shall, notwithstanding any provision to the contrary in such
Restricted Stock Agreement, become fully vested upon a termination of employment
by the holder of such Awarded Shares by the Company without “Cause” (as defined
in such Restricted Stock Agreement) or by the holder with “Good Reason”, except
that the definition of “Good Reason” set forth in Exhibit G-2 or Exhibit G-3 (as
applicable) shall be applicable and shall supersede the definition thereunder
(if any).
     (i) NCI Building Systems, Inc. 2003 Long-Term Stock Incentive Plan
Restricted Stock Agreement, dated April 26, 2004, between NCI Building Systems,
Inc. and Norman C. Chambers (the definition of “Good Reason” set forth in
Exhibit G-2 is to be incorporated therein directly or by reference to the
applicable Employment Agreement);
     (ii) NCI Building Systems, Inc. 2003 Long-Term Stock Incentive Plan
Restricted Stock Agreement, dated August 26, 2004, between NCI Building Systems,
Inc. and Charles W. Dickinson (the definition of “Good Reason” set forth in
Exhibit G-3 is to be incorporated therein directly or by reference to the
applicable Employment Agreement); and
     (iii) NCI Building Systems, Inc. 2003 Long-Term Stock Incentive Plan
Restricted Stock Agreement, dated August 26, 2004, between NCI Building Systems,
Inc. and Mark W. Dobbins (the definition of “Good Reason” set forth in
Exhibit G-3 is to be incorporated therein directly or by reference to the
applicable Employment Agreement).

2



--------------------------------------------------------------------------------



 



Exhibit G-1

     
Applicable Arrangement
  NCI Building Systems, Inc. Change in Control Severance Policy effective as of
September 1, 2007. Capitalized terms used but not defined herein shall have the
meaning set forth in the Policy.
 
   
Definition of “Good Reason”
  Effective as of the “Closing Date”, as defined in that certain Investment
Agreement by and between the Company and the Clayton, Dubilier & Rice Fund VIII,
L.P., dated August 14, 2009 (as it may be amended from time to time, the
“Investment Agreement”), “Good Reason” means the following event that occurs
after a Change in Control or within thirty (30) days prior to a Change in
Control without the Participant’s prior written consent:
 
   
 
 
Any reduction in the amount of the Participant’s then current base salary in
excess of ten percent (10%) in any twelve month period.
 
   
 
  In order for a termination by the Participant to constitute a termination for
Good Reason, the Participant must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the thirtieth (30th)
day after such circumstances have arisen or occurred and must provide the
Company with at least thirty (30) days within which to cure such circumstances
before terminating employment, and, failing a cure, the Participant must
terminate his employment within thirty (30) days following the expiration of
such cure period.
 
   
Policy Term (Section 7)
  Effective as of the Closing Date, Section 7 of the Policy shall be amended to
permit the Committee to amend, substitute, revoke or terminate the Policy as to
any future Change in Control only if such Committee action occurs at least one
year prior to such future Change in Control (excluding amendments and
modifications that do not adversely affect a Participant’s rights under the
Policy). For avoidance of doubt, the amendment to Section 7 described herein
shall not apply to the Change in Control that occurs pursuant to the
transactions contemplated by the Investment Agreement.

3



--------------------------------------------------------------------------------



 



Exhibit G-2

     
Applicable Agreement
  Employment Agreement, entered into April 12, 2004 by and between NCI Building
Systems, Inc., NCI Group, L.P. and Norman C. Chambers, as amended. Capitalized
terms used but not defined herein shall have the meaning set forth in the
Employment Agreement.
 
   
Definition of “Good Reason”
  Effective as of the “Closing Date”, as defined in that certain Investment
Agreement by and between the Company and Clayton, Dubilier & Rice Fund VIII,
L.P., dated August 14, 2009 (as it may be amended from time to time, the
“Investment Agreement”), “Good Reason” means any of the following events that
occurs without the Employee’s prior written consent:
 
   
 
       (i) (A) Any reduction in the amount of the Employee’s base salary in
excess of the percentage set forth in Section 3(a) or below the annual base
salary rate set forth in Section 3(a), (B) failure either (i) to maintain an
annual cash bonus plan in the same or substantially similar form as the form of
the Company’s annual cash bonus plan in effect immediately prior to the Closing
(except that the Company shall be permitted, in its reasonable discretion from
time to time, to modify the qualitative performance measures and numerical
performance goals so long as the projected bonus opportunity for the Employee
immediately after the modification is substantially comparable to the projected
bonus opportunity for the Employee immediately before the modification) or
(ii) to provide the Employee with an annual cash bonus or annual cash incentive
opportunity that (together with the other elements of annual cash compensation)
permits the Employee to earn total cash compensation substantially comparable to
the total cash compensation opportunity of the Chief Executive Officers of the
peer group of companies referred to by the Company in its annual proxy reporting
, or (C) any material reduction in the aggregate employee benefits as in effect
for the benefit of the Employee from time to time (unless such reduction in
employee benefits is pursuant to a general change in employee benefits
applicable to all senior executives of the Company and the Employer);
 
   
 
       (ii) (A) the removal of or failure to elect or appoint the Employee as
Chief Executive Officer and Chairman of the Board, or (B) any material, adverse
reduction in the nature or status of the Employee’s authority as Chairman of the
Board of Directors and Chief Executive Officer of the Company or in his duties
or responsibilities in such

4



--------------------------------------------------------------------------------



 



     
 
  positions, including, but not limited to, action or inaction by the Company or
Board of Directors that is inconsistent with the Employee’s position as the most
senior executive of the Company, the customary duties and authority of such
position, or the Employee’s day-to-day control and management of the Company and
its operations; provided, that the establishment of a Lead Director, Chairman of
the Executive Committee or other similar Board position with oversight duties
customarily associated with such a position will not be deemed to be a reduction
in the nature or status of the Employee’s authority or his duties or
responsibilities hereunder;
 
   
 
       (iii) a breach or failure by the Company or Employer to perform any of
its material covenants contained in this Agreement; or
 
   
 
       (iv) any relocation of the Employee’s principal place of employment
outside the Houston, Texas metropolitan area.
 
   
 
  In order for a termination by the Employee to constitute a termination for
Good Reason, the Employee must notify the Company of the circumstances claimed
to constitute Good Reason in writing not later than the thirtieth (30th) day
after such circumstances have arisen or occurred and must provide the Company
with at least thirty (30) days within which to cure such circumstances before
terminating employment, and, failing a cure, the Employee must terminate his
employment within thirty (30) days following the expiration of such cure period.
 
   
Severance
  Effective as of the Closing Date, Section 5(b) of the Agreement will be
amended to reflect that the Employee’s severance entitlement will be the greater
of (i) the aggregate amount of the Employee’s annual base salary, at the rate
then in effect, from the date of termination through the end of the Employment
Term and (ii) two (2) times his annual base salary, at the rate then in effect.

5



--------------------------------------------------------------------------------



 



Exhibit G-3

     
 
  Agreement, entered into between NCI Building Systems, Inc., NCI Group, Inc.
and the following individuals as of the date following each such individual’s
name. Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement.

         
 
  Todd R. Moore (January 28, 2008)   John L. Kuzdal (June 4, 2008)
 
       
 
  Mark E. Johnson (January 28, 2008)   Mark T. Golladay (June 4, 2008)
 
       
 
  Keith E. Fischer (January 1, 2008)   Charles W. Dickinson (March 13, 2009)
 
       
 
  Brad Robeson (January 1, 2008)   Mark W. Dobbins (March 13, 2009)
 
       
 
  Eric J. Brown (January 1, 2008)    

     
Definition of “Good Reason”
  Effective as of the “Closing Date”, as defined in that certain Investment
Agreement by and between the Company and Clayton, Dubilier & Rice Fund VIII,
L.P., dated August 14, 2009 (as it may be amended from time to time, the
“Investment Agreement”), “Good Reason” means any of the following events that
occurs without the Employee’s prior written consent:
 
   
 
       (i) any reduction in the amount of the Employee’s then-current base
salary in excess of ten percent (10%) in any twelve month period;
 
   
 
       (ii) (A) a material reduction in the Employee’s title; or (B) a material,
adverse reduction in the duties or responsibilities of the Employee relative to
the Employee’s duties or responsibilities as described in Section 2;
 
   
 
       (iii) the breach or failure by the Company or Employer to perform any of
its material covenants contained in this Agreement; or
 
   
 
       (iv) any relocation of the Employee’s principal place of employment
outside the Houston, Texas metropolitan area.
 
   
 
  In order for a termination by the Employee to constitute a termination

6



--------------------------------------------------------------------------------



 



     
 
  for Good Reason, the Employee must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the thirtieth (30th)
day after such circumstances have arisen or occurred and must provide the
Company with at least thirty (30) days within which to cure such circumstances
before terminating employment, and, failing a cure, the Employee must terminate
his employment within thirty (30) days following the expiration of such cure
period.
 
   
Term of Agreement (Section 3)
  Effective as of the Closing Date, Section 3 of each of the Employment
Agreements shall be amended to increase the notice period contained therein from
120 days to one year.

7